Case 1:15-bk-14361-SDR          Doc 121 Filed 08/25/21 Entered 08/25/21 10:57:32           Desc
                                 Main Document    Page 1 of 2



                      UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF TENNESSEE
                              SOUTHERN DIVISION
 ________________________________________________________________________________

In re: SHARON RENE ROBERTS                )     Case No. 1:15-bk-14361-SDR
            Debtor.                       )     Chapter 13
______________________________________________________________________________

  MOTION TO AMEND DEBTOR’S MOTION TO DEEM MORTGAGE CURRENT TO
              ADD FREEDOM MORTGAGE AS A PARTY OF RECORD
 ______________________________________________________________________________

                                          NOTICE OF HEARING

 Notice is hereby given that:

 A hearing on this Motion to Amend Debtor’s Motion to Deem Mortgage Current to Add
 Freedom Mortgage as a Party of Record will be held on September 23, 2021 at 1:30 PM in
 Courtroom A of the U.S. Bankruptcy Court for the Eastern District of Tennessee, Historic
 U.S. Courthouse located at 31 East 11th Street, Chattanooga, TN 37402.

 Your rights may be affected. You should read these papers carefully and discuss them with
 your attorney, if you have one in this bankruptcy case. If you do not have an attorney, you
 may wish to consult one.

 If you do not want the court to grant the relief requested, you or your attorney must attend
 this hearing. If you do not attend the hearing, the court may decide that you do not oppose
 the relief sought in the Motion and may enter an order granting that relief.

        Comes the Debtor, Sharon Rene Roberts, (“Debtor”) by and through counsel, and

 respectfully requests this Court for an order allowing the Debtor to amend her Motion to Deem

 Mortgage Current [Doc No. 74] and as Amended [Doc No. 115] to add Freedom Mortgage as a

 party to this matter, says as follows:

        The Debtor received a Notice of Servicing Transfer from Home Point Financial, dated

 August 13, 2021, stating her loan has transferred from Home Point Financial to Freedom Mortgage

 effective September 2, 2021. Letter attached as Exhibit 1.
Case 1:15-bk-14361-SDR          Doc 121 Filed 08/25/21 Entered 08/25/21 10:57:32         Desc
                                 Main Document    Page 2 of 2



           WHEREFORE, the Debtor requests this Court allow her Motion to Deem Mortgage

 Current, and as Amended, to include Freedom Mortgage as a necessary party of record to this

 matter.

                                              Respectfully submitted,

                                              RICHARD BANKS & ASSOCIATES, PC

                                              /s/    Richard L. Banks___________________
                                                     Richard L. Banks, BPR No. 000617
                                              393 Broad Street NW
                                              P.O. Box 1515
                                              Cleveland, TN 37364
                                              P: (423) 479-4188
                                              F: (423) 478-1175
                                              rbanks@rbankslawfirm.com
                                              Attorney for Debtor


                                  CERTIFICATE OF SERVICE

       The undersigned attorney for the Debtor hereby certifies that a copy of the foregoing
  Motion to Amended Debtor’s Motion to Deem Mortgage Current was served to:

                         Holly N. Knight, Esq. (via ECF and email)
                         Knight Law Firm
                         8161 Hwy 100 PMB 286
                         Nashville, TN 37221
                         hknight@knightlawpllc.com

                         Freedom Mortgage
                         PO Box 50485
                         Indianapolis, IN 46250-0485

           This 25th day of August 2021        /s/ Richard L. Banks
                                                   Richard L. Banks, BPR No. 000617
